DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 29 line 1, the claim recites “An apparatus for wireless communication by a user equipment (UE)” where the body of the claim performing communications with the UE where it is unknown if this claim is directed to another UE or if it is a network entity similar to that of claim 14.  
Claim 30 is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 14, 15, 21 and 27 – 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (US 2020/0383167 A1; hereinafter “Sengupta”).
For claim 1, Sengupta teaches performing beam failure detection (BFD) of a beam pair link (BPL) associated with a secondary cell (SCell) in carrier aggregation (CA) (see paragraph 0014; The UE 102 may be simultaneously connected with a plurality of cells provided by the same or different ANs 108 of the RAN 104. For example, the UE 102 and RAN 104 may use carrier aggregation (CA) to allow the UE 102 to connect with a plurality of component carriers, each corresponding to a PCell or SCell. A PCell is an MCG cell, operating on a primary frequency, in which the UE 102 performs an initial connection establishment procedure and/or initiates a connection re-establishment procedure. An SCell is a cell providing additional radio resources on top of a Special Cell (SpCell) when the UE 102 is configured with CA. In CA, two or more Component Carriers (CCs) are aggregated. The UE 102 may simultaneously receive or transmit on one or multiple CCs depending on its capabilities. A UE 102 with single timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells sharing the same timing advance (multiple serving cells grouped in one timing advance group (TAG)). A UE 102 with multiple timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells with different timing advances and see paragraph 0101; BFR procedure 500 begins at operation 502 where the UE 102 detects a beam failure event); sending a beam failure recovery request (BFRQ) message to another cell, the BFRQ message including an indication of a candidate recovery beam for the SCell (see paragraph 0073; UE 102 may detect a beam failure event based on the measured RSRP of a particular beam. The typical BFR procedure would involve the UE 102 sending a BFRQ to request UL resources for an NBI transmission and  see paragraph 0101; the UE 102 transmits a BFRQ over a PCell dedicated SR-like PUCCH); receiving a message from the other cell (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI); and sending a media access control (MAC) control element (CE) after receiving the message, wherein the MAC CE is sent using one or more mechanisms to enhance reliability (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 2, Sengupta teaches wherein the message conveys a grant of resources for sending the MAC CE  (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI).
For claim 8, Sengupta teaches wherein the one or more mechanisms comprise sending the MAC CE with repetition (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 14, Sengupta teaches receiving a beam failure recovery request (BFRQ) message from a user equipment (UE), the BFRQ message indicating a beam failure detected in a secondary cell (SCell) and including an indication of a candidate recovery beam for the SCell (see paragraph 0073; UE 102 may detect a beam failure event based on the measured RSRP of a particular beam. The typical BFR procedure would involve the UE 102 sending a BFRQ to request UL resources for an NBI transmission and  see paragraph 0101; the UE 102 transmits a BFRQ over a PCell dedicated SR-like PUCCH); sending a message to the UE (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI); and receiving a media access control (MAC) control element (CE) after sending the message, wherein the MAC CE is sent using one or more mechanisms to enhance reliability (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 14, Sengupta teaches wherein the message conveys a grant of resources for sending the MAC CE (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI).
For claim 21, Sengupta teaches wherein the one or more mechanisms comprise sending the MAC CE with repetition (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 27, Sengupta teaches a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to (see paragraph 0146 – 0166): perform beam failure detection (BFD) of a beam pair link (BPL) associated with a secondary cell (SCell) in carrier aggregation (CA) (see paragraph 0014; The UE 102 may be simultaneously connected with a plurality of cells provided by the same or different ANs 108 of the RAN 104. For example, the UE 102 and RAN 104 may use carrier aggregation (CA) to allow the UE 102 to connect with a plurality of component carriers, each corresponding to a PCell or SCell. A PCell is an MCG cell, operating on a primary frequency, in which the UE 102 performs an initial connection establishment procedure and/or initiates a connection re-establishment procedure. An SCell is a cell providing additional radio resources on top of a Special Cell (SpCell) when the UE 102 is configured with CA. In CA, two or more Component Carriers (CCs) are aggregated. The UE 102 may simultaneously receive or transmit on one or multiple CCs depending on its capabilities. A UE 102 with single timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells sharing the same timing advance (multiple serving cells grouped in one timing advance group (TAG)). A UE 102 with multiple timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells with different timing advances and see paragraph 0101; BFR procedure 500 begins at operation 502 where the UE 102 detects a beam failure event); send a beam failure recovery request (BFRQ) message to another cell, the BFRQ message including an indication of a candidate recovery beam for the SCell  (see paragraph 0073; UE 102 may detect a beam failure event based on the measured RSRP of a particular beam. The typical BFR procedure would involve the UE 102 sending a BFRQ to request UL resources for an NBI transmission and  see paragraph 0101; the UE 102 transmits a BFRQ over a PCell dedicated SR-like PUCCH); receive a message from the other cell (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI); and send a media access control (MAC) control element (CE) after receiving the message, wherein the MAC CE is sent using one or more mechanisms to enhance reliability (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 28, Sengupta teaches wherein the message conveys a grant of resources for sending the MAC CE (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI).
For claim 29, Sengupta teaches  a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to (see paragraphs 0146 – 0166): receive a beam failure recovery request (BFRQ) message from a user equipment (UE), the BFRQ message indicating a beam failure detected in a secondary cell (SCell) and including an indication of a candidate recovery beam for the SCell (see paragraph 0014; The UE 102 may be simultaneously connected with a plurality of cells provided by the same or different ANs 108 of the RAN 104. For example, the UE 102 and RAN 104 may use carrier aggregation (CA) to allow the UE 102 to connect with a plurality of component carriers, each corresponding to a PCell or SCell. A PCell is an MCG cell, operating on a primary frequency, in which the UE 102 performs an initial connection establishment procedure and/or initiates a connection re-establishment procedure. An SCell is a cell providing additional radio resources on top of a Special Cell (SpCell) when the UE 102 is configured with CA. In CA, two or more Component Carriers (CCs) are aggregated. The UE 102 may simultaneously receive or transmit on one or multiple CCs depending on its capabilities. A UE 102 with single timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells sharing the same timing advance (multiple serving cells grouped in one timing advance group (TAG)). A UE 102 with multiple timing advance capability for CA can simultaneously receive and/or transmit on multiple CCs corresponding to multiple serving cells with different timing advances and see paragraph 0101; BFR procedure 500 begins at operation 502 where the UE 102 detects a beam failure event); send a message to the UE (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI); and receive a media access control (MAC) control element (CE) after sending the message, wherein the MAC CE is sent using one or more mechanisms to enhance reliability (see paragraph 0102; the UE 102 transmits the MAC CE including or indicating the NBI over the failed SCell PUSCH instead of transmitting the MAC CE over the PCell (as was the case in the previously described procedures). In embodiments, the MAC CE includes the CC index of the failed beam/SCell, the SSB index of the failed beam/SCell, and/or other like NBI. In case of multi-slot transmissions, the same MAC CE is transmitted over all the slots. The PUSCH repetition can be performed with the same redundancy version (RV) or RV cycling).
For claim 30, Sengupta teaches wherein the message conveys a grant of resources for sending the MAC CE  (see paragraph 0101; the AN 108 (PCell) configures a single or multi-slot PUSCH grant, and at operation 506, the AN 108 (PCell) signals the PUSCH grant for the SCell via PCell DCI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Lee et al. (US 2018/0278310 A1; hereinafter “Lee”).
For claim 13, Sengupta teaches all of the claimed subject matter with the exception of wherein the message from the other cell comprises an uplink grant scrambled by C-RNTI or MCS-C-RNTI.  Lee from the field of communication similar to that of Sengupta teaches base station transmits the UL grant for the RR at operation 540. The DCI for receiving the corresponding UL grant is scrambled with a specific radio network temporary identifier (RNTI). This particular RNTI may be related to the RR sequence used by the terminal. The UL grant may include information on the number of BPLs. The terminal receiving the UL grant transmits new BPL(s) information to be updated and C-RNTI on a physical uplink shared channel (PUSCH) at operation 550. The terminal already has the C-RNTI since the terminal is connected to the network. Therefore, since it is possible that there is a user using the same RR sequence and resources, the C-RNTI may be transmitted for performing contention resolution (see paragraph 0071).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to scramble the grant of Sengupta with the C-RNTI as taught by Lee.  The motivation for doing this is to provide for an efficient system where content resolution is performed.
For claim 26, Sengupta teaches all of the claimed subject matter with the exception of wherein the message comprises an uplink grant scrambled by C-RNTI or MCS-C-RNTI.  Lee from the field of communication similar to that of Sengupta teaches base station transmits the UL grant for the RR at operation 540. The DCI for receiving the corresponding UL grant is scrambled with a specific radio network temporary identifier (RNTI). This particular RNTI may be related to the RR sequence used by the terminal. The UL grant may include information on the number of BPLs. The terminal receiving the UL grant transmits new BPL(s) information to be updated and C-RNTI on a physical uplink shared channel (PUSCH) at operation 550. The terminal already has the C-RNTI since the terminal is connected to the network. Therefore, since it is possible that there is a user using the same RR sequence and resources, the C-RNTI may be transmitted for performing contention resolution (see paragraph 0071).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to scramble the grant of Sengupta with the C-RNTI as taught by Lee.  The motivation for doing this is to provide for an efficient system where content resolution is performed.

Allowable Subject Matter
Claim(s) 3 – 7, 9 – 12, 16 – 20 and 22 – 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cirik et al. (US 2019/0253941 A1), Jung et al. (US 2019/0313461 A1), Tsai et al. (US 2020/0107331 A1),  Cirik et al. (US 2020/0145280 A1), Zhou et al. (US 2020/0245176 A1), Yu et al. (US 2020/0266876 A1), Agiwal et al. (US 2021/0013949 A1), Ryu et al. (US 2021/0068188 A1), Zhou et al. (US 2021/0092003 A1), Lin et al. (US 2021/0105058 A1), Bai et al. (US 2021/0105759 A1), Zhou et al. (US 2021/0111787 A1), Bai et al. (US 2021/0112619 A1), Matsumura et al. (US 2021/0126690 A1), Wang et al. (US 2021/0195676 A1), OPPO (NPL/"Issues on supporting SCell BFR RACH"; R2-1804434), Vivo (NPL/"Discussion on the SCell BFR"; R2-1804696) and Qualcomm Inc (NPL/"Correction to SR procedure under beam failure"; R2-1901763) are cited to show a HIGH RELIABILITY TRANSMISSION MODE FOR 2-STEP SECONDARY CELL BEAM FAILURE RECOVERY PROCEDURE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464